Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 1 of 11




             EXHIBIT O
                           Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 2 of 11
kANDELLC. ROBERTS                                                                                 BRUCE L. ROBERTS
 *^ard Certified - Personal Injury Trial Law                                                       •Board Certified - Personal Injurs' lri.al Law
   American Botird of Irial Advocates
                                                                                                  KAREN R. ROBERTS
MICHAELACE
 •Board Certified - Personal Injury & Civil Trial Law                                             NICANOR PESINA, JR.
   American Board of Trial Advocates

  ♦Texas Board of Legal Specialization

wwvv.robertslawfimi.cora                                                                          Tel: (903) 597-6655
raail@roberlslawfirm.coTn                                                                         Fax; (903)597-1600
                                                          A Professional Corporation

                                                        ATTORNEYS AT LAW
                                                            118 W. Fourth Street
                                                          Tyler, Texas 75701-4000




                                                              April 1, 2013
                CERTIFIED MAIL
                RETURN RECEIPT REQEUSTED
                NO. 7001 0001 4903 3157


                Mr. Christopher P. Clark
                Clark Electrical Contractors, Inc.
                RR 6, Box 6217
                Montrosc, PA 18801
                                                                  Re:      No. CV04893; James Burgess v. Patterson-
                                                                           UTl Drilling Company LLC; County Court
                                                                           at Law; Van Zandt County, Texas

                Dear Mr. Clark:


                       Enclosed for your records is a copy of the Petition for Rule 202 Pre-Suit Deposition
                to Investigate Claims. Since it appears that you or Clark Electrical Contractors, Inc. may
                have an interest in this matter, we trust that you will promptly turn this Petition over to your
                legal representative for the appropriate action.

                                                                  Sincerely,



                                                                  RatjdeH C. Roberts
                                                                        the Firm
                RCR/mb


                Enclosure


                cc:         VIA FAX


                            Mr. Mansur Khan
                            Harleysville Insurance Company
                            P.O. Box 198
                            Harleysville, PA 19438


                                                                                                ROBERTS_000069
       Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 3 of 11




                                         No.   e,,, Vo4€:Cl3
 JAMES BURGESS,                                   §                    IN THE
                                                  §
      Petitioner                                  §
                                                  §
                                                  §            COUNTYCOURTA':i.:,LAW
                                                                                  to         Q              l"'-J
 V.                                               §                               -<        ~c-..
                                                                                            :..,.p:         !=
                                                                                                            (.y
                                                  §
 PATTERSON-UT! DRILLING                           §                      OF                ~·~ ;;u-
                                                                                           !'db~
                                                                                           ;-:x•....:i-i    N
 COMPANY LLC,                                     §                                        "'<::~          Ul
                                                                                           ~ni
                                                  §
      Respondent                                  §        VAN ZANDT CO NT~!f,/iJ'E:i.i.S
                                                                              I

                                                                                       --'---:''(_..-,     N
                                                                              p        2r.:->              ••
                                                                              rti      .       ri,         "->
                                                                              .-0      ~            .      -►
                                                                                       ~

                       PETITION FOR RULE 202 PRE-SUIT DEPOSITION
                                          TO
                                  INVESTIGATE CLAIMS


        COMES NOW Petitioner James Burgess, who petitions this Honorable Court

pursuant to Rule 202 of the Texas Rules of Civil Procedure for a pre-suit deposition of

Respondent Patterson-UTI Drilling Company LLC through its employees, agents, and

designated representatives, and would respectfully show:

                                     1. Purpose of this Petition

        1. 1       Petitioner James Burgess makes no claim for damages against Respondent

Patterson-UTI Drilling Company LLC.

        1.2    Petitioner simply seeks to investigate a potential claim by Petitioner for breach

of warranty against a third party.

        1.3    Evidence relevant to Petitioner's potential claim against the third party,

however, is in the possession or control of Respondent.




                                                                            ROBERTS_000070
      Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 4 of 11



         1.4     The purpose of this Petition is to allow Petitioner lawful access to

Respondent's evidence so that Petitioner can determine if he has a meritorious claim against

a third party.

                                            2. Parties

         2.1     Petitioner James Burgess is a resident of Van Zandt County, Texas.

         2.2     Petitioner's address is 160 VZCR 2724, Mabank, Texas 75147.

         2.3     Respondent Patterson-UTI Drilling Company LLC is a Texas limited liability

company.

         2.4     Respondent may be served with process through its registered agent for

service of process, CT Corporation System, at 350 N. St. Paul Street, Ste. 2900, Dallas,

Dallas County, Texas 75201 (Telephone: 214-979-1172) or wherever said agent may be

found.

                                              3. Jurisdiction

         3.1     Respondent Patterson-UTI Drilling Company LLC is a Texas limited liability

company doing business in Texas and is subject to the jurisdiction of this Court.

         3.2     Petitioner James Burgess' potential claim is within the jurisdictional limits of

this Court.

                                                4. Venue

         4.1     Venue for the anticipated suit lies in Van Zandt County, Texas.

         4.2     Venue lies in Van Zandt County, Texas pursuant to Tex. Civ. Prac. & Rem.

Code Ann. §15.033 because the anticipated suit is for breach of warranty and petitioner

resided in Van Zandt County, Texas at the time the cause of action accrued.




                                                                             ROBERTS_000071
       Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 5 of 11



                           5. Grounds for Rule 202 Pre-Suit Depositions

         5.1     Petitioner James Burgess seeks to depose Respondent Patterson-UTI Drilling

 Company LLC to investigate a potential claim by Petitioner.

         5.2     More specifically, Petitioner was severely injured while working for

 Respondent on one of its drilling rigs in Susquehanna County, Pennsylvania on December

 14, 2012.

         5.3     On this occasion Petitioner suffered a severe spinal cord injury when a light

 fixture at the top of the drilling rig fell on Petitioner.

         5.4     The subject matter of the anticipated action would be a breach of warranty

 claim or other tort claim against the supplier of the light fixture or its•installer.

         5.5     Petitioner's interest in this matter would be as a plaintiff who suffered injuries

and other damages as a result of this accident.

        5.6     Respondent is in possession of the light fixture and most of the witnesses are

Respondent's employees, who have been instructed not to discuss the accident with

Petitioner's investigator.

        5.7     The substance of the testimony that Petitioner expects to illicit from

Respondent includes (a) who supplied the light fixture, (b) who installed the light fixture, (c)

why the light fixture fell, (d) what should have been done to prevent the light fixture from

falling, and (e) who was responsible for preventing the light fixture from falling.

        5.8     Conducting this pre-suit deposition will help Petitioner and his counsel comply

with Rule 13 of the Texas Rules of Civil Procedure as well as Chapters 9 and 10 of the Texas

Civil Practice and Remedies Code, which require Petitioner and his counsel to make a good

faith inquiry before deciding whether to file suit.



                                                                                  ROBERTS_000072
       Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 6 of 11



         5.9     The likely benefit of allowing Petitioner to take the requested deposition

outweighs the burden or expense of this procedure.

         5.10    Allowing Petitioner to take the requested deposition may prevent a failure or

delay of justice in the anticipated suit.

         5.11    The persons Petitioner expects to have interests adverse to Petitioner's in the

anticipated suit are:

                 (a)    the light fixture installer who appears to be Christopher P. Clark of

Clark Electrical Contractors, Inc. at RR 6, Box 6217, Montrose, Pennsylvania 18801

(Telephone: 570-278-1687);

                 (b)    the light fixture supplier whose identity is unknown to Petitioner, and

whose identity cannot be ascertained through diligent inquiry by Petitioner.

        5.12     This Honorable Court has authority under Rule 202 of the Texas Rules of

Civil Procedure to authorize this type of pre-suit deposition.

                                            6. Prayer

        6.1      WHEREFORE, PREMISES CONSIDERED, Petitioner prays for an Order

authorizing Petitioner to take the videotaped oral deposition of Respondent Patterson-UTI

Drilling Company LLC through its employees, agents, and designated representatives, and

for such other and further relief, general and special, legal and equitable, to which Petitioner

is justly entitled.




                                                                            ROBERTS_000073
      Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 7 of 11




                                             Respectfully submitted,

                                             ROBERTS & ROBERTS



                                            BY     ~
                                                    Bar No. 17016490
                                                    118 W. Fourth
                                                    Tyler, TX 75701-4000
                                                    Ph: (903) 597-6655
                                                    Fax: (903) 597-1600
                                                    Attorneys for Petitioner




                                CERTIFICATE OF SERVICE


       We do hereby certify that a copy of this instrument is being provided pursuant to Tex.

R. Civ. P. 21, 21a, and 202 to Respondent and to those persons whom Petitioner can identify

and who Petitioner expects to have interests adverse to Petitioner's in the anticipated suit.




                                               ~ ROBERTS




                                                                             ROBERTS_000074
        Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 8 of 11




                                                                                                       Pol¾ )
        Signature affixed by notmy in the presence of_ _,_b)_,_,}~A~__________a
disinterested witness, under Section 406.0165, Governmen't Code.

STATE OF TEXA~~
COUNTY OF ':J!Jl.1=-f1Mk0-f

         BEFORE ME, the undersigned Notary Public, on this day personally appeared James
Burgess, and after being duly sworn stated under oath that he is the petitioner in this matter; that
he has read the above Petition for Rule 202 Pre-Suit Deposition to Investigate Claims; that the
facts alleged in support of this petition are within his personal knowledge;·and that they are true
and COITect.

        SIGNED AND SWORN TO BEFORE ME by James Burgess this the 19th day of March,
2013.

                   CNMCLEANJR
                   NOTARY PUBLIC                      C. N. McLean, Jr.
                   STATE OF TEXAS                     Notary Public in and for the State of Texas
               MY COMM; EXP. 01-26-20111




                                                                                ROBERTS_000075
     Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 9 of 11



                   STATUTORY DURABLE POWER OF ATTORNEY



NOTICE:       THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD
              AND SWEEPING. THEY ARE EXPLAINED IN THE DURABLE
              POWER OF ATTORNEY ACT, CHAPTER XII, TEXAS PROBATE
              CODE.  IF YOU HAVE ANY QUESTIONS ABOUT THESE
              POWERS, OBTAIN COMPETENT LEGAL ADVICE.        THIS
              DOCUMENT DOES NOT AUTHORIZE ANYONE TO MAKE
              MEDICAL AND OTHER HEALTH-CARE DECISIONS FOR YOU.
              YOU MAY REVOKE THIS POWER OF ATTORNEY IF YOU
              LATER WISH TO DO SO.



        I, James R. Burgess, of Mabank, Kaufman County, TX, appoint Kay Burgess, 160 VZCR
2724, Mabank, Van Zandt County, Texas 75147 as my agent to act for me in any lawful way with
respect to all of the following powers except for a power that I have crossed out below.

       TO WITHHOLD A POWER, YOU MUST CROSS OUT EACH POWER WITHHELD.

              Real property transactions;

              Tangible personal property transactions;

              Stock and bond transactions;

              Commodity and option transactions;

              Banking and other financial institution transactions;

             Business operating transactions;

             Insurance and annuity transactions;

             Estate, trust, and other beneficiary transactions;

             Claims and litigation;

             Personal and family maintenance;

             Benefits from social security, Medicare, Medicaid, or other governmental programs
             or civil or military service;

                                                 1




                                                                          ROBERTS_000076
      Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 10 of 11




                 Retirement plan transactions;

                 Tax matters.

      IF NO POWER LISTED ABOVE IS CROSSED OUT, TIDS DOCUMENT SHALL BE
 CONSTRUED AND INTERPRETED AS. A GENERAL POWER OF ATTORNEY AND MY
 AGENT (ATTORNEY IN FACT) SHALL HAVE THE POWER AND AUTHORITY TO
 PERFORM OR UNDERTAKE ANY ACTION I COULD PERFORM OR UNDERTAKE IF I
 WERE PERSONALLY PRESENT.


                                     SPECIAL INSTRUCTIONS:

        Special instructions are applicable to gifts (initial in front of the following sentence to have
it apply):

        I grant my agent (attorney in fact) the power to apply my property to make gifts, except that
the amount of a gift to an individual may not exceed the amount of annual exclusions allowed from
the federal gift tax for the calendar year of the gift.

      ON THE FOLLOWING LINES YOU MAY GIVE SPECIAL INSTRUCTIONS
LIMITING OR EXTENDING THE POWERS GRANTED TO YOUR AGENT.




        This power of attorney becomes effective upon my disability or incapacity.

        If a definition of my disability or incapacity is not contained in this power of attorney, I shall
be considered disabled or incapacitated for pmposes of this power of attorney if a physician ce1iifies
in writing at a date later than the date this power of attorney is executed that, based on the
physician's medical examination of me, I am mentally incapable of managing my financial affairs. I
authorize the physician who examines me for this purpose to disclose my physical or mental
condition to another person for purposes of this power of attorney. A third paiiy who accepts this
power of attorney is fully protected from any action taken under this power of attorney that is based
on the determination made by a physician of my disability or incapacity.

                                                   2




                                                                                    ROBERTS_000077
     Case 2:19-cv-00467-JDW Document 12-16 Filed 05/28/19 Page 11 of 11




        I agree that any third party who receives a copy of this document may act under it.
Revocation of the durable power of attorney is not effective as to a third party until the third party
receives actual notice of the revocation. I agree to indemnify and hold hannless the third party for
any claims that arise against the third pru.ty because of reliance on this power of attorney.




                                              ~~3~~-
        s;,,arure affixed by nn™J'fo th, p r e ~ ~
disinterested witness, under Section 406.0165, Govenifuef
                                                                       ~
                                                                      L.
                                                                  ode-]~ _, ~ ,
THE STATE OF TEXAS                                  §
                                                    §
. COUNTY OFMW§©rl?l:Vj                              §

       ~s      document     was acknowledged            before   me   by   James    R.   Burgess   on
      21-11                 ,2043-.                         .




                  CNMCLEANJR                  Notary Public, Stateof _ __
                  NOTARY puaµc
                  STATE.OF TEXAS              Notary's Printed Name:
              WM COMM, EXP. 01-26-201~            C~f\l !AIL r LEM d".t:.
                                              My Commission Expires:      le_Ip /z.ot b
THE ATTORNEY IN FACT OR AGENT, BY ACCEPTING OR ACTING UNDER THE
APPOINTMENT,    ASSUMES    THE  FIDUCIARY  AND   OTHER   LEGAL
RESPONSIBILITIES OF AN AGENT.                .




                                                3




                                                                                   ROBERTS_000078
